Citation Nr: 1222477	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-22 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected gastrointestinal disability, variously diagnosed AS gastritis and duodenitis.  

2.  Entitlement to an initial compensable rating for the service-connected right eyebrow scar.  

3.  Entitlement to service connection for claimed hypertension.  

4.  Entitlement to an initial evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).   

5.  Entitlement to service connection for claimed bilateral pes planus.  

6.  Entitlement to service connection for claimed disability manifested by an upper respiratory infection, to include rhinitis and sinusitis.   

7.  Entitlement to service connection for claimed sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from December 1978 to December 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions by the RO. 

The Board notes that in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  These documents have been reviewed in connection with the Veteran's appeal. 

After the Veteran's appeal was certified to the Board, additional evidence was associated with his claims folder.  The Veteran's representative specifically waived initial review of this material by the RO in a May 2012 statement. 

One issue previously on appeal, service connection for amblyopia, was granted by the RO in a January 2012 rating decision. To the Board's knowledge, the Veteran has not disagreed with that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The issues of service connection for bilateral pes planus, a disability manifested by an  upper respiratory infection, and sleep apnea, as well as the claim for an increased rating for the service-connected PTSD are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The service-connected gastrointestinal disability picture is shown to more closely approximate one manifested by four to five bouts of loose bowel movements per day, stomach pain, cramping, epigastric discomfort, heartburn, regurgitation, nausea, abdominal cramping, and difficulty swallowing at least once a week.

2.  The service-connected right eyebrow scar is shown to be depressed on palpation;  Two or more characteristics of disfigurement, gross distortion or asymmetry are not present. 

3.  The currently demonstrated hypertension is shown as likely as not to have had its clinical onset during the Veteran's extensive period of active service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 30 percent for the service-connected gastrointestinal disability have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.112, 4.113, 4.114 including Diagnostic Code 7319. 

2.  The criteria for the assignment of a 10 percent rating for the service-connected residual right eyebrow scar have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Code 7800 (2007). 

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by hypertension is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  

To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

With respect to the Veteran's hypertension claim, the Board need not discuss the sufficiency of the notification letter sent to the Veteran, or VA's development of this issue - in light of the fact that service connection for hypertension is being granted. 

With respect to the Veteran's increased rating claims, as the February 2005 and April 2008 rating decisions granted the Veteran's claims of service connection for a right eyebrow scar and a gastrointestinal disability, such claims are now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in these determinations does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here and will be discussed.

The April 2008 and August 2009 Statements of the Case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  

Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher initial rating for the service-connected disabilities at issue.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In particular, the record contains the Veteran's service treatment records, service personnel records, private treatment records, statements and articles submitted by the Veteran, and multiple VA examination reports. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As will be discussed, the Veteran was provided with multiple VA examinations in November 2004 and a VA fee-basis examination in January 2008.  The reports of these examinations reflect that the examiners recorded the Veteran's current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008). 

While the record reflects that the Veteran was afforded a December 2009 VA fee-basis examination that focused on his post-concussion headaches and facial twitching, the examiner provided a detailed description of the Veteran's right eyebrow scar. 

 While the examiner did not review the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiner considered medical history as reported by the Veteran which is consistent with that contained in his claims folder.  The Board therefore concludes that the examinations are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2011).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim. He has declined to exercise his option of a personal hearing. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II.  Increased rating claims

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  


	A. The Gastrointestinal Disability

The service-connected gastrointestinal disability is currently rated under Diagnostic Codes 7399-7346.  Upon review, the record indicates that Diagnostic Code 7319 (irritable colon syndrome) is more favorable to the Veteran as it allows for the assignment of a 30 percent disability rating. 
 
Under Diagnostic Code 7319, a 30 percent disability rating is warranted for severe IBS with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress; a 10 percent disability rating is warranted for moderate IBS with frequent episodes of bowel disturbance and abdominal distress. See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2011). 

Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.' See 38 C.F.R. § 4.6 (2011).  

Although the word 'severe' is not defined in VA regulations, 'severe' is generally defined as 'extremely intense' See Webster's New World Dictionary, Third College Edition (1988), 1012. 'Moderate' is defined as 'of average or medium quality, amount, scope, range, etc.' Id., 871.

In his January 2006 Notice of Disagreement, the Veteran reported that he experienced four to five bouts of loose bowel movements, stomach pain, cramping and urgency on a daily basis.  See also a September 2007 statement.  

During the January 2008 VA fee-basis examination, the Veteran complained of "epigastric discomfort and pain approximately four to five times per day."  He also described having "heartburn, regurgitation, nausea, abdominal cramping and atypical chest pain with tightness and pressure, as well as difficulty in swallowing at least once a week."  

Based on the Veteran's reports of four to five loose bowel movements per day with stomach pain, cramping and urgency, the Board finds that the service-connected disability picture more nearly resembles the criteria for a 30 percent rating under Diagnostic Code 7319.  Specifically, the record indicates that the Veteran experiences severe diarrhea with more or less constant abdominal distress. 

A 30 percent rating is the maximum schedular rating available under Diagnostic Code 7319.  However, the Board has considered whether a disability rating in excess of 30 percent may be assigned under an alternate diagnostic code. 

As noted, the Veteran's gastrointestinal disability was previously rated under Diagnostic Code 7346 (hiatal hernia).  In order to warrant a disability rating in excess of 30 percent under this diagnostic code, the evidence must show pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

Here, the record does not indicate that the Veteran has been diagnosed with a hiatal hernia.  In fact, following examination in January 2008, the VA examiner indicated that there were no signs of a hernia formation.  While the Veteran has complained of having pain, the record does not indicate that his symptomatology includes vomiting, hematemesis, melena or anemia.  

The Veteran also asserts that his disability has caused his weight to fluctuate.  See a November 2008 statement.  In support of his claim, the Veteran has cited to private treatment records from 2005 and 2008 which document that his weight varied between 175 and 187.  

Under 38 C.F.R. § 4.112, substantial weight loss is defined as "a loss of greater than 20 percent of the individuals baseline weight, sustained for three months or longer" Baseline weight is defined as "the average weight for the two-year-period preceding the onset of the disease." 

Here, the Veteran reports developing gastrointestinal symptoms in 1981.  See the November 2004 and January 2008 VA examination reports; see also a February 1981 service treatment record.  

At the time of his December 1978 entrance examination, the Veteran weighted 143 pounds.  In February 1981, he weighed 150 pounds.  Therefore, the Veteran's baseline weight is approximately 147 pounds. 

Upon review, the record does not indicate that the Veteran has sustained a loss of greater than 20 percent of his baseline weight for three months or longer.  

In this sense, the Board notes that the January 2008 VA examiner indicated that the Veteran's gastrointestinal disability had not resulted in any malnutrition and the record indicates that the Veteran has consistently weighed more than 147 pounds since his separation from service.  

The Veteran argues that an increased rating is warranted under Diagnostic Codes 7305 (duodenal ulcer), 7306 (marginal ulcer) or 7307 (hypertrophic gastritis). See the August 2008 notice of disagreement.

In order to warrant a disability rating in excess of 30 percent under Diagnostic Code 7305, the record must demonstrate a duodenal ulcer that his moderately severe; with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  

As noted, the record does not indicate that the Veteran's disability results in anemia or weight loss.  While the Veteran reports missing work due to gastrointestinal problems, the record does not show that he has been incapacitated for a total of 40 days or more per year.  As such, a disability rating in excess of 30 percent is not warranted under Diagnostic Code 7305.

Under Diagnostic Code 7306, a 40 percent rating is warranted for intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, mild and transient episodes of vomiting or melena.  

Upon review, the record does not indicate that the Veteran has been diagnosed with a marginal ulcer and the application of Diagnostic Code 7306 to these facts is therefore not appropriate.  The Veteran has complained of regurgitation, but the record does not indicate that his symptomatology includes vomiting or melena. A disability rating in excess of 30 percent under Diagnostic Code 7306 is therefore not appropriate. 

To warrant a disability rating in excess of 30 percent under Diagnostic Code 7307, the record must demonstrate that the Veteran has chronic hypertropic gastritis with severe hemorrhages or large ulcerated or eroded areas.  

An August 2007 private esophagogastroduodenoscopy revealed "pan gastritis of a mild to moderate degree." Severe hemorrhages or large ulcerated or eroded areas were not identified.  An increased rating is therefore not warranted under this Diagnostic Code.

In his September 2009 Substantive Appeal, the Veteran argued that, based on his difficulty in swallowing, a rating under Diagnostic Codes 7203 (stricture of the esophagus), 7204 (spasm of the esophagus), or 7205 (diverticulum of the esophagus) would be appropriate.  

However, to warrant a disability rating in excess of 30 percent under these Diagnostic Codes, there must be a severe esophageal disability which permits only the passage of liquids.  The record does not show, nor does the Veteran  allege, that such a severe disability is present. 

In short, the Veteran is assigned a 30 percent rating under Diagnostic Code 7319.  While the Board has considered the diagnostic codes suggested by the Veteran, the record does not indicate that a disability rating in excess of 30 percent is warranted under these criteria. 

The Board will address the question of a higher rating on an extraschedular basis hereinbelow. 


      B. Eyebrow scar

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 and again in October 2008.  

The October 2008 revisions are applicable to cases where claims are received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his claim in April 2004, only the post-2002 and pre-October 2008 version of the schedular criteria are applicable.

The Veteran's right eyebrow scar is currently rated under Diagnostic Code 7804 (Scar, superficial, painful on examination). Under Diagnostic Code 7804, a maximum 10 percent was assigned for scars which are tender and painful on objective demonstration. No higher rating is available under this provision.

In this case, Diagnostic Code 7800 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (a scar of the head, face or neck) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated. 

The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate. Accordingly, the Board will rate the Veteran's service-connected scar under Diagnostic Code 7800.

Under Diagnostic Code 7800 (disfigurement of the head, face, or neck) a 10 percent evaluation is warranted for one characteristic of disfigurement.  

A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  

A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  

A 80 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are: a scar 5 or more inches (13 or more cm.) in length; scar at least one- quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39-sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

The service-connected scar is currently assigned a noncompensable disability rating.  For the following reasons, the Board finds that a 10 percent rating is warranted. 

During a November 2004 VA examination, the Veteran's right eyebrow scar was described as measuring 1.5 cm by 0.3 cm. 

During a December 2009 VA fee-basis examination, the Veteran's scar was noted to measure 2 cm by 0.3 cm.  The scar did not involve pain or skin breakdown, but it was described as deep with underlying tissue damage.  Edema was absent, and there was no keloid formation.  The scar was noted not to be disfiguring or to limit his motion or function.  It did not adhere to the underlying tissue, but was depressed on palpation.   There was hyper-pigmentation of the scar with an area measuring 2 cm by 0.4 cm.  It was noted that there was no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips or chin. 

Hence, the record indicates that the surface contour of the Veteran's scar is depressed on palpation.  One characteristic of disfigurement has therefore been demonstrated. 

With respect to the two or three characteristics of disfigurement, the Veteran's scar has been measured as 2 cm by 0.4 cm.  It is therefore shorter than 5 inches (13 cm) and less than one-quarter inch (0.6 cm) wide.  

As noted, the scar was not adherent to underlying tissue and did not exceed an area of six square inches (39 sq. cm).  

The December 2009 VA examiner noted that there was no gross distortion or asymmetry, and the record does not indicate that visible or palpable tissue loss is present.  

Accordingly, on this record, a disability rating of 10 percent, but no more is not warranted. 


	C. Extraschedular considerations

Under Floyd v. Brown, 9 Vet.App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet.App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet.App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun and the Veteran's scar claim, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected right eyebrow scar.  

The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate. In fact, as discussed in detail, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria. Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot as to the Veteran's right eyebrow disability. 

With respect to the Veteran's gastrointestinal disability and initial inquiry posed by Thun, the record indicates that the Veteran's disability includes symptoms that are not addressed by a single diagnostic code.  Instead, the Board has applied Diagnostic Code 7319 because it reflects the Veteran's predominant disability picture. See 38 C.F.R. § 4.114 (2011).  These rating criteria as discussed reasonably address the manifestations of the service-connected disability picture.  

The Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


III. Hypertension

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including hypertension, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In the present appeal, the Veteran asserts that he developed hypertension while on active duty.  The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  

Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2011).

While the Veteran was not diagnosed with hypertension during service, a careful review of the actual service treatment records serves to document that he had elevated blood pressure on several occasions prior to his separation from service.  Specifically, during his April 1998 separation examination, the Veteran's blood pressure was recorded as 136/96; his blood pressure was also recorded as 128/94 in June 1998 and 130/90 in July 1998. 

The Veteran was afforded a VA examination in November 2004 where it was noted that he developed hypertension while on active duty and had been prescribed medication.  The examiner noted that his hypertension had continued from his military service until the present. 

Upon review, the Board notes that the Veteran's service treatment records do not document that he was proscribed medication to control hypertension during service. Instead, post-service treatment records that were included in the Veteran's service treatment records document that he was taking such medication.  The first post-service diagnosis of hypertension comes from a March 2004 private treatment record.

Nevertheless, the Board finds that the Veteran's credible lay assertions and the documented elevated blood pressure in service are sufficient for the purpose of establishing a continuity of symptomatology for hypertension since service.  

The Veteran's service treatment records document that he had elevated blood pressure during his separation examination and filed a claim for benefits shortly after his separation from service.  His lay statements and treatment records indicate that he continued to experience elevated blood pressure (with the exception of a single February 2000 private treatment record) until he was diagnosed with hypertension in March 2004. 

While cognizant that the Veteran denied having high blood pressure in self-reports of medical history dated February 2000 and March 2001, these reports were completed for a job application and the Veteran appeared to deny having any previous medical history which could impair his chances of being hired.  

Accordingly, when viewed as a whole, the Board finds the evidence to be in relative equipoise in showing that the current hypertension as likely as not had its clinical onset during service.   

In resolving all reasonable doubt in the Veteran's favor, service connection for hypertension is warranted.  


ORDER

An increased, initial rating of 30 percent for the service-connected gastrointestinal disability is granted, subject to regulations governing the payment of VA monetary benefits.

An increased, initial rating of 10 percent for the service-connected residual right eyebrow scar is granted, subject to the applicable law and regulations governing the payment of monetary benefits.  

Service connection for hypertension is granted. 


REMAND

For the following reasons, the Board believes that the remaining issues must be remanded for further development of the record.  

PTSD

In his August 2008 Substantive Appeal, the Veteran stated that he had been receiving ongoing treatment from East Carolina Psychiatric Consultants and that VA had "failed [its] duty to assist" by not obtaining these records.  

While the Veteran was provided with a VA Form 21-4142 (Authorization to Release Information to the Department of Veterans Affairs) in September 2009, the record does not indicate that he returned the completed authorization form. 

As the record indicates that the Veteran has been receiving ongoing treatment for his service-connected psychiatric disability, the Board believes that an additional attempt should be made to obtain his records. 

Pes Planus 

The Veteran's service treatment records indicate that he entered service with bilateral pes valgus planus.  He complained of left foot pain in February 1979 and was diagnosed with a muscle strain.  An August 1994 periodic in-service examination revealed bilateral pes planus; however, his April 1998 separation examination only diagnosed a history of tinea pedis; pes planus was not identified. 

Although the Veteran was afforded a VA examination in November 2004, the examiner did not comment on whether the Veteran's bilateral pes planus was aggravated during service. 

Accordingly, the issue of service connection for pes planus contains a medical question which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet.App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

This question concerns whether the Veteran's preexisting disability underwent a permanent increase in severity during active duty, and if so, whether any increase this disability is due to the natural progress of the disease.  This question must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006); Charles v. Principi, 16 Vet.App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  

Respiratory Disability

The service treatment records reveal that the Veteran was treated for "flu-symptoms" in July 1982 and diagnosed with a viral syndrome.  He was diagnosed with viral syndrome again in November 1983.  

During his April 1998 retirement examination, the Veteran reported being unsure if he had hay fever during service.  After reviewing the Veteran's complaints, the physician who conducted the separation examination reported that the Veteran had seasonal allergies which were treated with over-the-counter medications. 

The first post-service medical evidence of a respiratory disability comes from a June 2005 private treatment record which diagnoses the Veteran with allergic rhinitis. This treatment report notes that this is a "new" diagnosis.   

In April 2005, the Veteran stated that he had had bronchitis ever since he left desert storm.  The Veteran has also suggested that his in-service training in the gas chamber and exposure to burning oil wells while in Saudi Arabia have irritated his nose and throat.  See, e.g., an August 2005 statement. 

While the Veteran was afforded a VA respiratory examination in November 2004, the examiner did not provide an opinion as to whether the Veteran's rhinitis was related to his military service.  This must be accomplished. See McLendon & Charles, both supra.

Sleep Apnea

The Veteran's service treatment records are negative for any complaints or treatment for sleep difficulty.  In a February 2011 VA fee-basis examination for chronic fatigue syndrome, the Veteran complained that he has had symptoms of tiredness and fatigue for 30 years. 

The first post-service medical evidence of sleep apnea comes from a July 2004 private treatment record which diagnosed the Veteran with fatigue, but documents that the clinician suspected he had sleep apnea.  The Veteran was diagnosed with sleep apnea in October 2004.  A June 2005 treatment record notes that the Veteran's sleep apnea is "likely due to co-existing allergic rhinitis."

Based on this evidentiary posture, the Board finds that this issue contains medical questions which cannot be answered by the Board.  Colvin, supra. 

These questions concern whether the Veteran's sleep apnea is related his military service or was caused or aggravated (permanently worsened beyond normal progression) by any identified respiratory disability.  

These questions must be addressed by an appropriately qualified medical professional. A medical examination is therefore necessary.  See McLendon & Charles, both supra. 

Accordingly, the remaining issues are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who have treated him for his PTSD, pes planus, a respiratory disability and sleep apnea disabilities.  The RO should take all indicated action to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder, to include his ongoing private psychiatric treatment records from the East Carolina Psychiatric Consultants.  All attempts to locate and obtain these records should be documented in the Veteran's claims folder in accordance with procedures set forth in 38 C.F.R. § 3.159(e).

2.  Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed pes planus.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After examining the Veteran and reviewing the entire record, the examiner is asked to opine as to whether the Veteran's pre-existing bilateral pes planus underwent a permanent increase in severity during his active service, and if so, was that permanent increase in severity during service due to the natural progress of the condition.  

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Then, the RO should schedule the Veteran for a VA examination to determine the nature, extent and etiology of any diagnosed respiratory disability, to include rhinitis. The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination. Any testing deemed necessary should be performed. 

For any respiratory disorder diagnosed on examination, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to an event or incident of his active duty (including whether such a disability is consistent with the Veteran's training in the gas chamber and exposure to smoke while in Saudi Arabia). A complete rationale for any opinion rendered must be provided.

4.  Then, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed sleep apnea.  The claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished, and the results should be annotated in the evaluation report.  

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether it is at least as likely as not, (50 percent probability or greater), that the claimed sleep apnea had its clinical onset during his extensive period of service or was caused or aggravated by the service-connected by a respiratory disability, to include rhinitis.  If the Veteran is found to have sleep apnea that is aggravated by his rhinitis, the examiner should quantify the approximate degree of aggravation.  Complete rationale should be provided for all opinions expressed.  

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


